Judgment, Supreme Court, Bronx County, rendered on August 7, 1978, convicting defendants, after a jury trial, of robbery in the second degree (Penal Law, § 160.10), and sentencing defendant McNeill to an indeterminate term of imprisonment of not less than 4 years and not more than 12 years and sentencing defendant Rivers to an indeterminate term of not less than 316 years and not more than 10 years, modified, as a matter of discretion in the interest of justice, to reduce both sentences to 2‘A to 7 years, and otherwise affirmed. In view of the circumstances disclosed in the present record, we are of the view that the sentences imposed are excessive and should be modified to the extent above indicated. We have examined defendants’ other contentions and find them to be without substantial merit. Concur—Murphy, P. J., Birns, Bloom and Lynch, JJ. Kupferman, J., dissents and would affirm.